Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.

Election/Restrictions
Claims 1 and 12 are allowable. Claims 5-10, 16 and 19, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions species I, II, III and IV, as set forth in the Office action mailed on 06/29/2021, is hereby withdrawn and claims 5-10, 16 and 19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim 1-20 are allowed.
None of the prior art, taken singly or in combination, teach “X switching transistor units are connected in parallel to form the sampling part of the switching transistor group … wherein X is an integer greater than 1”.
Prior art Matsunaga (US20050189981A1) and Williams (US20090039869A1) have found to be the closest prior art.
Regarding claim 1, Matsunaga teaches a power protection apparatus (abstract, bidirectional main switch) configured to protect an electrochemical cell (abstract, cutting off an excessive charge current and an excessive discharge current of a battery E) connected to a load ([0049], a load (not shown) is connected), comprising: a protection integrated circuit (IC) ([0034], formed of semiconductor integrated circuits), comprising two power input terminals (e.g. PI1 and PI2) (fig.1 below) respectively connected to positive and negative electrodes of the electrochemical cell (e.g. PI1 and PI2 are connected to electrodes of cell E) (fig.1 below), at least one charge and discharge protection terminal (e.g. CPT and DPT) (fig.1 below), and an operational amplifier (i.e. Op1) (fig.1), wherein the operational amplifier comprises a positive input pin (i.e. + of Op1) (fig.1), a negative input pin (i.e. – of Op1) (fig.1), and an output pin (i.e. output of Op1) (fig.1); a switching transistor group (i.e. transistors M1, M2, M3 and M4) (fig.1), connected between the negative electrode of the electrochemical cell and the load (e.g. transistors are connected between negative terminal of cell E and load connected at VB-) (fig.1), and configured to turn on or turn off a charge and discharge of the electrochemical cell ([0051], when the battery E is charged, a charge current flows through the path from … When the battery E is discharged …), wherein the switching transistor group comprises a main circuit part (e.g. circuit with transistors Q1 and Q2) (fig.1) and a sampling part (e.g. circuit with transistors Q3 and Q4) (fig.1), a first connection terminal (i.e. connection point c) (fig.1) connected to the negative electrode of the electrochemical cell (implicit, as seen in fig.1), a second connection terminal (i.e. connection point a) (fig.1) connected to the load (implicit, as seen in fig.1), and at least one control terminal (i.e. gates G1 and G2) (fig.1), wherein the first connection terminal and the second connection terminal are respectively connected to an input terminal and an output terminal of the main circuit part (implicit, first connection terminal c and second connection terminal a are connected to Q1 and Q2, which are necessarily input and output terminals of main circuit) (fig.1), and the control terminal is connected to the at least one charge and discharge protection terminal of the protection IC (implicit, G1 and G2 are connected to CPT and DPT) (fig.1 below), and is configured to receive a control signal of the protection IC to control turn-off of the switching transistor group to implement protection against an abnormality of the electrochemical cell ([0055], value of a measured current… the bidirectional switch can be controlled so as to be turned off); and a sampling detection resistor Rs (i.e. resistor Rs) (fig.1), serially connected between the sampling part of the switching transistor group and the output pin (implicit, series connection between sampling part and output of opamp as seen in fig.1), and configured to detect a current of the sampling part of the switching transistor group ([0052], current flow into the mirror switches Q3 and Q4 through the sensing resistor Rs), wherein the input terminal or the output terminal of the main circuit part of the switching transistor group is connected to the positive input pin (implicit, as seen in fig.1 transistor Q2 of main circuit part is connected to + of Op1), and a connection terminal of the sampling part of the switching transistor group is connected to the negative input pin (implicit, as seen in fig.1 transistor Q4 of sampling part is connected to - of Op1).
Matsunaga does not teach wherein the switching transistor group comprises (X+KX) switching transistor units that are connected in parallel; X switching transistor units are connected in parallel to form the sampling part of the switching transistor group; KX switching transistor units are connected in parallel to form the main circuit part, wherein X is an integer greater than or equal to 1, K is greater than 1, and KX is an integer.
Williams teaches in a similar field of endeavor of monitoring current in a generic power device, wherein a switching transistor group (i.e. low-voltage main and sense MOSFETs 1050) (fig.17A) comprises (X+KX) switching transistor units (e.g. 1051A and 1051B-1051(n)) (fig.17A) that are connected in parallel (implicit, as seen in fig.17A); X switching transistor units are connected in parallel to form the sampling part of the switching transistor group (e.g. 1051A) (fig.17A); KX switching transistor units are connected in parallel to form the main circuit part (e.g. 1051B to 1051(n)) (fig.17A), wherein K is greater than 1 (e.g. K= 1, 2, …n, where n is an integer) (fig.17A), and KX is an integer (implicit, integer times an integer is an integer). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the (X+KX) switching transistor units, wherein X is an integer greater than or equal to 1, K is greater than 1 in Matsunaga, as taught by Williams, as it provides the advantage of handling high currents.

    PNG
    media_image1.png
    665
    691
    media_image1.png
    Greyscale

Fig.1: Annotated fig.1 of Matsunaga
However, none of the prior art teach, taken singly or in combination, “X switching transistor units are connected in parallel to form the sampling part of the switching transistor group … wherein X is an integer greater than 1”.
Dependent claims 2-11 and 20 are allowed as they depend on allowable claim 1.
Claim 12 is allowed for the same reasons as stated in claim 1.
Dependent claims 13-19 are allowed as they depend on allowable claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        07/28/2022







	/THIENVU V TRAN/                                                     Supervisory Patent Examiner, Art Unit 2839